Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION



Allowable Subject Matter
Claims 1-5,7-15,17-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance.  

Regarding the rejection under 35 USC 101, the examiner interprets the claimed determination and monitoring of storage emptiness, based upon image or video data performed with a processor/sensors to be an improvement to technological process.  Accordingly, the claims are patent eligible.  

The prior art does not teach or suggest the following which is present in all of the independent claims of the application:


wherein the predetermined rule comprises at least one of:
a first restriction on an expiration date associated with each SKU,
a second restriction on a barcode associated with each SKU, or 
a third restriction on a risk level associated with each SKU…
provide a recommendation, based on the predetermined rule, to store a maximum of three different SKUs in each location

Banks discloses a method of assigning storage locations to parts in a warehouse.  (Banks, abstract; para 0031).

Jahani discloses stocking goods based on known dimensions of goods and the storage locations.  (Jahanai, para 0144).

Yair is directed to a system for directing a worker around a warehouse.  (Yair, col.14)

Jones (20170039513 ) is directed to a system for stocking overstocked items.  (Jones, abstract).   Jones discloses calculating maximum unique SKU that should be allowed in a storage location based upon a maximum SKU parameter.  (Jones, para 0048-57).
	


However, the references do not disclose provide a recommendation, based on the predetermined rule, to store a maximum SKUs based on the enumerated predetermined rules.

The examiner notes the cited limitations above in combination with the other limitations found within the independent claim(s) are found to be allowable over the prior art of record.  The independent claims recite the quoted allowable subject matter or substantially similar language.  Accordingly the claims are allowable for the reasons identified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.